Citation Nr: 0738954	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an effective date earlier than March 12, 1997, 
for the grant of service connection for an acquired 
psychiatric disorder, to include an anxiety disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active military service from February 7, 
1955, to March 10, 1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In an October 2005 decision, the Board denied an effective 
date earlier than October 4, 1999, for the grant of service 
connection for an acquired psychiatric disorder, to include 
anxiety disorder.  The Board also remanded issues regarding 
entitlement to higher initial evaluations for the veteran's 
psychiatric disorder and neurodermatitis.  In January 2006, 
the RO recharacterized the veteran's disabilities by 
combining the psychiatric and skin disorders as a single 
disability, granting a 100 percent evaluation.  The effective 
date for the combined 100 percent rating was March 12, 1997.  
This had the effect of changing the effective date for the 
grant of service connection for a psychiatric disorder to 
March 12, 1997.  The issue has been recharacterized on the 
title page.  Therefore, the Board will only review the issue 
listed on the title page.

The appellant appealed the Board's October 2005 decision 
regarding the earlier effective date claim, to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order of September 2007, the Court remanded the Board's 
decision.  The Board, in a separate document has vacated that 
decision pursuant to the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, an October 2005 decision of the Board denying 
an earlier effective date for service connection for a 
psychiatric disorder was Remanded by the Court.  At that time 
the assigned effective date was October 4, 1999.  Other 
issues were remanded by the Board.  While this case was on 
appeal to the Court a rating action was undertaken by the RO 
that recharacterized the service connected, separately rated 
skin and psychiatric disorders as a singled entity, raised 
the rating to 100 percent and assigned a March 12, 1997 
effective date.

The principle reason for the Court's remand was for the Board 
to more fully discuss the law in effect in 1980 explaining 
what constituted a notice of disagreement.  See e.g., 38 
U.S.C.A. § 4005; 38 C.F.R. §§ 19.112, 19.113, 19.118 (1980).  
Both the Board decision and the RO decision from which it was 
appealed cited more recent law.  Thus, appellant and his 
representative have not been provided with notice of the 
applicable provisions, nor has the matter been initially 
addressed by the RO.  Further development is therefore 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the 
appellant and his representative 
information concerning the law in effect 
in 1980 concerning what was needed to 
constitute a notice of disagreement.  Any 
other notice as now required by recent 
Court actions or legal changes should also 
be provided.

2.  Thereafter, and after allowing a 
reasonable period for any response the 
appellant or his representative may want 
to make, the issue on the title page 
should be readjudicated on an initial 
basis using the law that was in effect in 
1980.

3.  Thereafter, it the benefit sought on 
appeal is not granted, appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the matter 
should be returned to the Board for 
further consideration, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



